IN THE SUPREME COURT OF THE STATE OF DELAWARE

WAYNE O. REVEL, JR.,                     §
                                         §
     Defendant Below,                    §    No. 177, 2020
     Appellant,                          §
                                         §    Court Below: Superior Court
     v.                                  §    of the State of Delaware
                                         §
STATE OF DELAWARE,                       §    Cr. ID No. 1906000518 (S)
                                         §
     Plaintiff Below,                    §
     Appellee.                           §

                          Submitted: October 19, 2020
                           Decided: October 28, 2020

                                 ORDER

      On June 16, 2020, the Court issued a briefing schedule; the appellant’s

opening brief was due July 31, 2020. On August 5, 2020, the Chief Deputy Clerk

sent a brief delinquency letter to the appellant. On August 24, 2020, the Chief

Deputy Clerk issued a notice, sent by certified mail, directing the appellant to show

cause why his appeal should not be dismissed for his failure to file his opening brief

and appendix. On September 8, 2020, the postal service returned the August 24

notice with the designations “attempted-not known” and “unable to forward.” On

September 16, 2020, the Senior Court Clerk obtained an updated address for the

appellant and resent the notice to the new address by certified mail. On October 6,

2020, the Chief Deputy Clerk resent the notice to the new address by first-class mail.

On October 19, 2020, the postal service returned the September 16 notice with the
designations “unclaimed” and “unable to forward.” The appellant having failed to

respond to the notice to show cause within the required ten-day period or to report

any change of address to the Court, dismissal of this action is deemed unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                      BY THE COURT:

                                     /s/ James T. Vaughn, Jr.
                                     Justice




                                        2